DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 6-12 have been canceled.

Election/Restrictions
Applicant’s election without traverse of Invention III, claims 1-3 in the reply filed on April 29, 2022 is acknowledged.  Accordingly, claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
In lines 8 and 9 of claim 2, the recitation “the disk” (two occurrences) should be corrected to --the rotatable metering disk-- since “a rotatable metering disk” has been previously set forth in line 3 of claim 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “small” in line 1 of claim 1 is indefinite since “small” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “small”.
The recitation “the receiving surface” (three occurrences) in lines 3-5 and 11 of claim 2 lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(10 as being anticipated by Stevenson US 2015/0208573 A1.
With respect to claim 1, Stevenson US 2015/0208573 A1 discloses a monitoring system of metering of fertilizers (see the disclosure in paragraph [0002], line 3), small seeds (see the disclosure in paragraph [0002], line 3), and chemical products (see the disclosure in paragraph [0002], lines 3 and 4), comprising:
a metering means 28 with a predefined volume (unnumbered);
a metering bulkhead 21,13,12 positioned adjacent to the metering means 28, relative to which at least a portion (unnumbered) of the metering means 28 is movable;
a metering sensor (see the disclosure in paragraphs [0037] and [0038]) necessarily arranged after the metering bulkhead 21,13,12 necessarily in a direction of movement of the portion (unnumbered) of the metering means 28; and
a circuit (see the disclosure of “wired” in paragraph [0037], line 6) associated with the metering sensor (see the disclosure in paragraphs [0037] and [0038]), the circuit (see the disclosure of “wired” in paragraph [0037], line 6) comprising data processing and transmission means (see the disclosure in paragraph [0037], lines 6-16).
As to claim 2, the metering means 28 with the predefined volume (unnumbered) comprises:
a rotatable metering disk 28 comprising a receiving surface (unnumbered), a discharge surface (unnumbered), and metering orifices 31 with predetermined volumes (unnumbered), wherein the metering orifices 31 pass from the receiving surface (unnumbered) to the discharge surface (unnumbered); and
an insulation chamber 12 indirectly arranged on at least a portion (unnumbered) of the rotatable metering disk 28 and defining an inlet region 42 of the rotatable metering disk 28 for the loading of the metering orifices 31 and an outlet region (unnumbered) of the rotatable metering disk 28 for discharging of the metering orifices 31;
wherein the metering bulkhead 21,13,12 is associated with the inlet region 42 of the rotatable metering disk 28 of the insulation chamber 12, the metering bulkhead 21,13,12 being arranged over the rotatable metering disk 28 such that a lower portion (unnumbered) of the metering bulkhead 21,13,12 is coplanar with the receiving surface (unnumbered) of the rotatable metering disk 28.
Regarding claim 3, the metering sensor (see the disclosure in paragraphs [0037] and [0038]) comprises at least one of an optical sensor (see the disclosure in paragraph [0037], line 3), ultrasonic sensor, microwave sensor, capacitive sensor, proximity sensor, or contact sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



May 14, 2022